GEATHERS, J.,
concurring in part and dissenting in part in a separate opinion:
I concur with most of the majority opinion. However, I must depart with the majority’s analysis in section V pertaining to the project’s proximity to shellfish beds.
Initially, I disagree with the majority’s statement that the question of interpreting the shellfish bed provision in the Stormwater Runoff Storage Requirements is unpreserved. In Appellants’ request for a contested case hearing, they referenced, through incorporation of an attached exhibit, the shellfish bed provision as one of the grounds on which they sought a hearing. This ground logically subsumes the question of the provision’s interpretation, as evidenced by the ALC’s discussion of interpretation in its order. Further, the ALC noted that Appellants submitted a survey reflecting “a straight line path of the stormwater flow.” Appellants referenced this straight-line survey as well as their rope measurements in their opening statement at the hearing. Moreover, Appellants sufficiently argued in their appellate brief that the provision’s plain language requires a direct measurement rather than the serpentine measurement employed by DHEC: “Nowhere in *554the CMP is there any description of a distance based on some alleged winding drainage pathway. The language simply and clearly refers to projects ‘which are located’ within 1,000 feet of shellfish beds. The ALC erred when it failed to simply determine that distance without regard to some winding pathway for the stormwater.”
Accordingly, the question of the provision’s interpretation is undoubtedly preserved for review. Even if there were some doubt as to preservation, we note Cat Island POA and DHEC have not asserted in their joint brief that this question is unpreserved. See Atl. Coast Builders & Contractors, LLC v. Lewis, 398 S.C. 323, 333, 730 S.E.2d 282, 287 (2012), Toal, C.J. (concurring in result in part and dissenting in part) (“[Wjhere the question of preservation is subject to multiple interpretations, any doubt should be resolved in favor of preservation. When the opposing party does not raise a preservation issue on appeal, courts are not precluded from finding the issue unpreserved if the error is clear. However, the silence of an adversary should serve as an indicator to the court of the obscurity of the purported procedural flaw.”). Therefore, I would resolve any possible doubt as to preservation in favor of Appellants on this important question.
Additionally, I disagree with the majority’s application of the substantial evidence rule to the ALC’s findings concerning shellfish beds before addressing whether those findings are based on a correct reading of the law. See S.C. Code Ann. § 1-23-610(B)(d) (Supp. 2015) (allowing this court to reverse the ALC’s decision if it is affected by an error of law). The underlying question of law raised by Appellants is whether the retention requirement for projects within 1,000 feet of shellfish beds allows the method of measurement used by DHEC in this case.
“In interpreting a statute,4 the court will give words their plain and ordinary meaning, and will not resort to forced construction that would limit or expand the statute.” State v. Johnson, 396 S.C. 182, 188, 720 S.E.2d 516, 520 (Ct. App. 2011). The plain language of the CMP Document’s Stormwater *555Runoff Storage Requirements states, in pertinent part, “[F]or those projects which are located within 1,000 (one thousand) feet of shellfish beds, the first one and one half (11/2) inches of runoff from the built-upon portion of the property must be retained on site.” (emphasis added). There are no words directing that the distance between the project and the shellfish beds be measured in any way other than a straight line. Cf. Rest. Row Assocs. v. Horry Cty,, 335 S.C. 209, 220-21, 516 S.E.2d 442, 448 (1999) (discussing a zoning ordinance prohibiting the location of an adult entertainment establishment within 500 feet of a residential district and stating, “This Court requires distance measurements of this nature be done ‘as the crow flies’ ” (citing Brown v. State, 333 S.C. 238, 240-41, 510 S.E.2d 212, 213 (1998))); Brown, 333 S.C. at 240-41, 510 S.E.2d at 213 (discussing a statute prohibiting distribution of a controlled substance within one-half mile radius of a school and stating, “Courts addressing the issue have uniformly held proximity is measured in a straight line, or ‘as the crow flies’ ”).5
While the interpretation of a statute by the agency charged with its administration “will be accorded the most respectful *556consideration,” an agency’s interpretation “affords no basis for the perpetuation of a patently erroneous application of the statute.” State v. Sweat, 386 S.C. 339, 351, 688 S.E.2d 569, 575-76 (2010) (quotation marks omitted); see also Kiawah Dev. Partners, II v. S.C. Dep’t of Health & Envtl. Control, 411 S.C. 16, 34-35, 766 S.E.2d 707, 718 (2014) (“We defer to an agency interpretation unless it is ‘arbitrary, capricious, or manifestly contrary to the statute.’ ”) (quoting Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 844, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984)); id. at 39, 766 S.E.2d at 720-21 (“Our role is to apply and interpret, not rewrite, regulations. Where the language of a regulation is plain, unambiguous, and conveys a clear and definite meaning, interpretation of the regulation is unnecessary and improper.”); Paschal v. State Election Comm’n, 317 S.C. 434, 436, 454 S.E.2d 890, 892 (1995) (“If a statute’s language is plain and unambiguous, and conveys a clear and definite meaning, there is no occasion for employing rules of statutory interpretation and the court has no right to look for or impose another meaning. Where the terms of the statute are clear, the court must apply those terms according to their literal meaning.” (citation omitted)).
It is undisputed that neither DHEC nor Cat Island POA measured the distance between the project and the shellfish beds in a straight line. Therefore, I would reverse the ALC's conclusion that deference should be given to DHEC’s interpretation of the shellfish bed provision in the CMP Document’s Stormwater Runoff Storage Requirements, and I would reverse the ALC’s findings concerning the distance between the project and the shellfish beds because they are based on this error of law.
Based on the foregoing, I concur in reversing the ALC’s order upholding DHEC staffs Consistency Determination, but I respectfully dissent from affirming the ALC’s findings pertaining to the distance between the project and shellfish beds.

. Regulations are interpreted using the rules of statutory construction. Murphy v. S.C. Dep’t of Health & Envtl. Control, 396 S.C. 633, 639, 723 S.E.2d 191, 195 (2012).


. Compare Evans v. Thompson, 298 S.C. 160, 162-63, 378 S.E.2d 618, 620 (Ct. App. 1989) (discussing a statute prohibiting the issuance of a mini bottle license to a business located within 300 feet of a church, school or playground as measured by the shortest route of ordinary pedestrian or vehicular travel along the public thoroughfare, and stating, "The statute is explicit in requiring that the route be over a public thoroughfare; the route prescribed by the [Alcoholic Beverage Control] Commission is not over a public thoroughfare; it is therefore erroneous” (emphasis added)), with Taylor Drug Stores, Inc. v. Ind. Alcoholic Beverage Comm'n, 497 N.E.2d 932, 936 (Ind. Ct. App. 1986) (discussing a statute prohibiting the issuance of a permit to sell alcoholic beverage for premises if a wall of the premises is within 200 feet from a wall of a school or church and stating, "In interpreting the appropriate means of measurement, we are guided by the terms within the statute. A statute may specify the precise terminal points to be used in a measurement, but in the absence of an express provision, the general rule is that measurement should be along the shortest straight line connecting a church and the proposed premises, regardless of intervening obstacles. [The license applicant’s] initial argument, that the measurement should be based on a line of pedestrian travel from doorway to doorway, strains our reading of the plain and ordinary meaning of the statute. Nowhere does the statute state that the proposed premises must not be situated within a ‘walking’ distance of 200 feet from a church 'doorway' ” (emphases added) (citations omitted)).